FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 25, 2021

                                      No. 04-21-00045-CV

                IN THE INTEREST OF S.M.W. AND S.-L.W., CHILDREN

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00394
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Luz Elena D. Chapa, Justice
               Beth Watkins, Justice

         This is an appeal of an order terminating appellant’s parental rights. On April 13,
2021, we issued an order noting that appellant’s court-appointed attorney had filed a brief
and motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which
she asserts that there are no meritorious issues to raise on appeal. Counsel certified she
served copies of the brief and motion on appellant, informed appellant of her right to
review the record and file her own brief, and provided appellant with a form for
requesting the record and explained to appellant the procedure for obtaining the record.
See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from order
terminating parental rights). Our April 13, 2021 order further stated, “If appellant desires
to file a pro se brief, we ORDER that she do so by May 3, 2021.”

         Our records indicate that the April 13, 2021 order was initially delivered to an
incorrect address and was not forwarded to appellant’s correct address until April 30,
2021. Because the termination of parental rights implicates fundamental interests, we
conclude on our own motion that under these unique facts, appellant is entitled to
additional time to file a pro se brief. Accordingly, if appellant desires to file a pro se
brief, we ORDER that she do so by June 14, 2021. If appellant timely files a pro se
brief, the State may file a responsive brief no later than twenty days after appellant’s pro
se brief is filed in this court.
                                                      FILE COPY

It is so ORDERED May 25, 2021.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT